DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REMARKS 
Claims 1-16 were pending in the present application. By virtue of this response, claims 6, 8 have been canceled and claims 1-3, 5, 7, 9-11, 13, 16 have been amended. Accordingly, claims 1-5, 7, 9-16 are currently under consideration. Amendment and cancellation of certain claims is not to be construed as a dedication to the public of any of the subject matter of the claims as previously presented. No new matter has been added. 

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 02/04/2021, with respect to 35 USC 101 have been fully considered and are persuasive.  The 101 rejection of claims 1-16 has been withdrawn. 
Applicant’s arguments, see pages 5-8, filed 02/04/2021, with respect to the rejection(s) of claims 1-5, 7, 9-16 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Publication Number 20050081601A1 granted to Lawson in view of U.S. Patent Publication Number 2001/0037070 granted to Cranley et al. for claims 1-5, 9, 11, 12, and 16. Additional references have been used to reject claims 7, 14-15, 10 and 13 as detailed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 9, 11, 12, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 20050081601A1 granted to Lawson in view of U.S. Patent Publication Number 2001/0037070 granted to Cranley et al. (hereinafter “Cranley”).
Regarding claim 1, Lawson discloses a method a method of quantifying an individual's smoking behavior (e.g. paras 0002-0009 discussing an apparatus which receives exhaled air of a person, and outputs a message depending on an analysis regarding detected measures of carbon monoxide) the method comprising: obtaining a plurality of samples of exhaled air received via a detector from the individual (e.g. para 0004, person breathing into apparatus 2) over a period of time in wherein the detector is configured to be portable so as to be carried by the individual (e.g. fig. 1, para 0034 “portable apparatus is hand holdable”, para 0009 ); quantifying an additive exposure of exhaled carbon monoxide via a processor (e.g. para 0039, processor) in communication with the detector from each of the samples of exhaled air over the period of time (e.g. para 0040) and assigning an exhaled carbon monoxide level to an interval of time within the period of time based on quantifying the additive exposure (e.g. para 0040, indicating a message or a light in response to determination of level of carbon monoxide); displaying the exhaled carbon monoxide level based on the plurality of samples over at least a portion of the interval of time (e.g. para 0009, 0029). 
However Lawson fails to disclose associating a collection time with each sample of exhaled air, receiving an input data from the individual and recording a time of the input data, wherein the input data comprises information about lifestyle events of the individual; and identifying one or more trends based on the exhaled carbon monoxide level.  
Cranley teaches a similar device that can be considered to be portable, which analyzes and maintains a data-base profile of a patient over time by receiving and analyzing the patient’s exhaled breath. Cranley’s device teaches a system having an analysis unit, which receives breath sample from a patient and provides quantitative and qualitative analysis of that sample. Cranley teaches that it is known to collect multiple samples over an extended period of time to permit establishing a baseline for a particular patient to allow trend analysis on the resulting data (e.g. para 0020). The system further teaches that it is known to provide an input which allows the patient to input data comprising information about lifestyle events of the individual (e.g. Para. 0037 “data might include diet information, state of health, amount and duration of recent exercise…”). The lifestyle events of individual affect or explain changes in breath components. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Lawson with the teachings of Cranley to store data over a period of time in order to establish baselines to provide the predictable result of allowing for trend analysis of a particular patient. Additionally, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Lawson with the teachings of Cranley to require additional information from the user regarding his lifestyle which provides the predictable result of affecting or explain change in breath component (e.g. Para. 0037).

Regarding claim 2, Lawson as modified by Cranley (hereinafter “modified Lawson”) renders the method of claim 1 obvious as recited hereinabove, Cranley teaches wherein obtaining the [[a]] plurality of samples comprises sequentially obtaining the plurality of samples of exhaled air (e.g. para 0020, claim 23). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the modified Lawson with the teachings of Cranley to acquire and provide meaningful baseline and trends.

Regarding claim 3, modified Lawson renders the method of claim 1 obvious as recited hereinabove, Lawson discloses measuring carbon monoxide on a person’s breath (e.g. abstract, para 0009) while Cranley teaches wherein quantifying the additive exposure comprises correlating the exhaled [additive] level versus time over the interval of time (e.g. para 0020) to provide baseline and trend analysis. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the modified Lawson with the teachings of Cranley to acquire and provide meaningful baseline and trends.

Regarding claim 4, modified Lawson renders the method of claim 1 obvious as recited hereinabove, Cranley teaches further comprising generating a signal to the individual to provide at least one sample of exhaled air (e.g. para 0023 “a sample would be received from the patient at step 56” and para 0027 “if necessary, an additional sample 94 requested of the patient before the test 86 is performed again”) to provide analysis on the sample breath. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the modified Lawson with the teachings of Cranley to acquire and provide meaningful baseline and trends.  

Regarding claim 5, modified Lawson renders the method of claim 1 obvious as recited hereinabove, Cranley teaches further comprising alerting the individual on a repeating basis to provide each of the plurality of samples over the period of time (e.g. para 0023 “a sample would be received from the patient at step 56” and para 0027 “if necessary, an additional sample 94 requested of the patient before the test 86 is performed again”) to provide analysis on the sample breath. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the modified Lawson with the teachings of Cranley to acquire and provide meaningful baseline and trends.     

Regarding claim 9, modified Lawson renders the method of claim 1 obvious as recited hereinabove, Cranley teaches further comprising temporally correlating the information about lifestyle events to the plurality of samples of exhaled air (e.g. Para. 0037 “data might include diet information, state of health, amount and duration of recent exercise…”). The lifestyle events of individual affect or explain changes in breath components. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the modified Lawson with the teachings of Cranley to requiring additional information from the user regarding his lifestyle which provides the predictable result of affecting or explain change in breath component (e.g. Para. 0037).

Regarding claim 11, modified Lawson renders the method of claim 1 obvious as recited hereinabove, Lawson teaches where obtaining the [[a]] plurality of samples further comprises using a portable sensor to obtain the samples of exhaled air (e.g. para 0043, carbon monoxide sensor 12 of portable, hand holdable (para 0031) apparatus 2).  

Regarding claim 12, modified Lawson renders the method of claim 1 obvious as recited hereinabove, Lawson teaches further comprising transmitting the carbon monoxide level to an electronic device (e.g. fig. 2), additionally Cranley teaches commuinicating using a communication method to transmit data to a physician or healthcare provider (e.g. fig. 2, para 0020). This permits a baseline to be established for a particular patient, and trend analysis can be performed on the resulting data. If there is an acute and significant change in the chronic condition of the patient's breath, indications of this change may be sent by communications 26 to a physician or healthcare provider (e.g. para 0020). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the modified Lawson with the teachings of Cranley to requiring additional information from the user regarding his lifestyle which provides the predictable result of affecting or explain change in breath component (e.g. Para. 0037).

Regarding claim 16, Lawson discloses a method of quantifying an individual's smoking behavior (e.g. paras 0002-0009 discussing an apparatus which receives exhaled air of a person, and outputs a message depending on an analysis regarding detected measures of carbon monoxide), the method comprising: obtaining a plurality of samples of exhaled air  (e.g. para 0004, person breathing into apparatus 2) received via a detector from the individual  (e.g. para 0004, person breathing into apparatus 2) over a period of time, wherein the detector is configured to be portable so as to be carried by the individual (e.g. fig. 1, para 0034 “portable apparatus is hand holdable”, para 0009 ); quantifying an additive exposure of exhaled carbon monoxide via a processor (e.g. para 0039, processor) in communication with the detector from each of the samples of exhaled air over the [[a]] period of time (e.g. para 0040) and assigning an exhaled carbon monoxide level to an interval of time within the period of time based on quantifying the additive exposure (e.g. para 0040, indicating a message or a light in response to determination of level of carbon monoxide). 
However Lawson fails to disclose associating a collection time with each sample of exhaled air, receiving an input data from the individual and recording a time of the input data, wherein the input data comprises information about lifestyle events of the individual; creating a correlation between the exhaled carbon monoxide level based on the plurality of samples and at least a portion of the interval of time; ; and identifying one or more trends based on the exhaled carbon monoxide level.  
Cranley teaches a similar device that can be considered to be portable, which analyzes and maintains a data-base profile of a patient over time by receiving and analyzing the patient’s exhaled breath. Cranley’s device teaches a system having an analysis unit, which receives breath sample from a patient and provides quantitative and qualitative analysis of that sample. Cranley teaches that it is known to collect multiple samples over an extended period of time to permit establishing a baseline for a particular patient to allow trend analysis on the resulting data (e.g. para 0020), creating a correlation between the exhaled carbon monoxide level based on the plurality of samples and at least a portion of the interval of time (e.g. para 0020). The system further teaches that it is known to provide an input which allows the patient to input data comprising information about lifestyle events of the individual (e.g. Para. 0037 “data might include diet information, state of health, amount and duration of recent exercise…”). The lifestyle events of individual affect or explain changes in breath components. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Lawson with the teachings of Cranley to store data over a period of time in order to establish baselines to provide the predictable result of allowing for trend analysis of a particular patient. Additionally, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Lawson with the teachings of Cranley to require additional information from the user regarding his lifestyle which provides the predictable result of affecting or explain change in breath component (e.g. Para. 0037).

Claims 7, 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Lawson as applied to claims 1-5, 9, 11, 12, and 16 above, and further in view of Non-Patent Literature titled “Expired air carbon monoxide accumulation and elimination as a function of number of cigarettes smoked” to Henningfield et al. (hereinafter “Henningfield” – as provided in previous office action).
Regarding claim 7, modified Lawson renders the method of claim 1 obvious as recited hereinabove, Cranley teaches performing a quantitative test on the breath samples (e.g. para 0023 “quantitative tests”) but fails to disclose providing at least a count of a number of cigarettes smoked by the individual. Henningfield teaches the input data comprises at least a count of a number of cigarettes smoked by the individual (e.g. pg. 265 “time spent smoking or number of puffs taken”). The data can be used to verify the data by using information by self-reporting. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the modified Lawson with the teachings of Henningfield to monitor the number of cigarettes smoked by the individual in order to verify the CO levels since the CO level and number of cigarettes smoked are directly correlated (Henningfield: Pg 265). 

Regarding claim 14, modified Lawson renders the method of claim 1 obvious as recited hereinabove, Cranley teaches further comprising providing one or more trends (e.g. para 0020) but fails to disclose providing an intervention to the individual Henningfield teaches providing an intervention to the individual (pages 265-266 “self-reporting during treatment interventions as well as post-treatment interventions”; please note that the claim does not require any specifics as to what the intervention is and how it is provided. Therefore, the examiner understands that any inquiry of the device into the subject’s behavior would constitute as intervention). The data could be used to verify the accuracy of self-reporting of daily smoking rates during treatment interventions as well as follow-ups (e.g. Pg. 265). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of modified Lawson with the teachings of Henningfield to monitor the number of cigarettes smoked by the individual in order to verify the CO levels since the CO level and number of cigarettes smoked are directly correlated (Henningfield: Pg 265).

Regarding claim 15, modified Lawson as further modified by Henningfield renders the method of claim 14 obvious as recited hereinabove, Henningfield further comprising tracking an effect of the intervention (e.g. Pg. 269 “Elevated levels during the middle of the day suggested that this subject may have smoked in violation of Protocol”; please note that since intervention could occur independent of the patient being monitored, then the patient could be monitored before, during and after an intervention).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Stone with the teachings of Henningfield to monitor the number of cigarettes smoked by the individual in order to verify the CO levels since the CO level and number of cigarettes smoked are directly correlated (Henningfield: Pg 265).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Lawson as applied to claims 1-5, 9, 11, 12, and 16 above, and further in view of US Pat Publication Number 20040210154 granted to Kline (hereinafter “Kline”).
Regarding claim 10, modified Lawson renders the method of claim 1 obvious as recited hereinabove, Lawson teaches wherein displaying the exhaled [[a]] carbon monoxide level further comprises annotating a plot of the carbon monoxide level (e.g. para 0037-0038) but fails to expliclity disclose annotating a plot of the carbon monoxide level. Kline teaches a similar device and method for ascertaining the functioning of the respiratory system and determining the cause of abnormal respiratory function which includes non-invasively capturing the exhaled air and to establish exhaled concentration of NO (carbon monoxide). Kline additionally teaches providing a plot of the carbon monoxide level as in paragraphs 0049, 0051, 0053 and 0064 as well as figure 4. This would allow the device to display the output as a function of time calculated by data processing unit to allow for a visual comparison (e.g. para 0049). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Lawson with the teachings of Kline to provide a plot or a graph of the output carbon monoxide to display the output data as a function of time to provide the predictable result of allowing for a visual comparison. 


Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Lawson as applied to claims 1-5, 9, 11, 12, and 16 above, and further in view of U.S. Patent Number 6,039,688 issued to Douglas et al. (hereinafter “Douglas”).
Regarding claim 13, modified Lawson renders the method of claim 1 obvious as recited hereinabove, Lawson teaches displaying the result of the exhaled carbon monoxide level (e.g. para 0009, 0023-0024) but fails to disclose obtaining a result of a behavioral questionnaire from the individual and displaying the result of the behavioral questionnaire.
Douglas teaches obtaining a result of a behavioral questionnaire from the individual and displaying the result of the behavioral (e.g. Col. 2, lines 48-67 “audio, video…allows user to input data relating to his or her adherence to the program’s parameters…that may include, diet, exercise, behavior modification program”). This would allow the predictable results of incorporating user’s behavior to determine compliance with the designated program. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Lawson with the teachings of Douglas to provide the predictable results of incorporating user’s behavior to determine compliance with the designated program (e.g. Col. 2, lines 48-67). 


Double Patenting
Claims 1-5, 7, 9-16 of this application is patentably indistinct from claims 1-20 of Application No. 16/385,952 now US Patent Number 10674761. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792